DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 52-70 are pending and examined herein per Applicant’s preliminary amendment filed with Office on 12/11/2020. Claims 1-51 are canceled and claims 52-70 are newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 52-70 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mental processes) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 52-61 are to a method (process) and claims 62-70 are to a system (device).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mental processes. Where mental processes relates to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
52. (New) A method comprising: 
retrieving, via a communications network, location information of a user device; 
determining, based on the retrieved location information of the user device, that the user device is in the vicinity of a display device, wherein the display device is scheduled to display a first media asset at a first time; 
in response to: 
(a) the determining that the user device is in the vicinity of the display device and, 
(b) the determining that a current time is before the first time: 
identifying a related media asset that is associated with the first media asset; and 
transmitting the related media asset to the user device for display on the user device.

The claims are directed to the identification of media based on the known location of the user/device.  The steps of determining and identifying are all step that can be performed in the human mind using evaluation and judgment.  But for the nominal recitation of hardware a human could determine that a user/device are within the vicinity of a displace ex. if location retrieved from the user device (phone GPS) shows him at the intersection of 42nd Avenue and Broadway, NYC then it is reasonable for one of ordinary skill in the art to know that the user/device is Time Square surrounded by display screens in addition to the display on his device.  It is also reasonable that one of ordinary skill in the art to known/determine the time and/or schedule of the user. Finally it is reasonable to for one of ordinary skill in the art to identify related media for the user/device based on known location and scheduled events.  For example, if it is know that an ad for a new soda is scheduled to be display on one of the time square billboards it is reasonable to identify media related to the ad, e.g. coupon, news story, map of locations to by the soda.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  The additional elements are found to be insignificant extra-solution activity rather than a practical applications. Specifically, the additional steps of “retrieving” is pre-solution activity and “transmitting” is post-solution activity.   
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above when the limitations are considered individually as well as part of the ordered combination, they are found to be insignificant extra solution activity.  The elements therefore cannot be significantly more than the identified abstract idea.
Additionally, the hardware/software components are found to perform well-understood, routine, conventional activity. Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 52-54, 61, 59, 62-64, and 69  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badenhop (US 2014/0188616 A1) 

Claims 52, 61, and 62
Badenhop teaches a method (Badenhop [2] “a mobile structure and platform method for supporting Internet messaging systems”) comprising: 
retrieving, via a communications network, location information of a user device (Badenhop [14] “selective delivery may be based on metadata associated with the information, client identity data and other criteria, including a location of a client device”); 
determining, based on the retrieved location information of the user device, that the user device is in the vicinity of a display device (Badenhop [18] “the user device is within a preselected vicinity from the advertiser's location”), wherein the display device is scheduled to display a first media asset at a first time (Badenhop [90] “displays messages targeted to a user's preferences from an advertiser on the display of a user's devices, such as Smartphone or tablet, having Internet and GPS connectivity when the user device is within a preselected vicinity from the advertiser's location” and [30] “triggering event may take place when the user's device enters within the radial distance from the advertisement location. Alternatively, the triggering event may instead be a determination that at least one user preference correlates with the message without regard for the device location.” – where in the trigger is the equivalent of the claimed schedule in this context.); 
in response to: 
(a) the determining that the user device is in the vicinity of the display device ((Badenhop [18] “the user device is within a preselected vicinity from the advertiser's location”)) and, 
(b) the determining that a current time is before the first time (Badenhop [103] “Advertisements may be presented to the user at random time periods, specified (advertiser specified) time intervals, or based on GPS location of the user via the location of the Smartphone or mobile device”): 
identifying a related media asset that is associated with the first media asset (Badenhop abstract “method displays on the user's device messages from an advertiser that are logically related to user preferences when the user device is in a given location radius”); and 
transmitting the related media asset to the user device for display on the user device (Badenhop [32] “transmit the campaign ad message to the user; and display a message on the user's device notifying the user of the message”).
With respect to independent method claim 61 (Badenhop [2] “a mobile structure and platform method for supporting Internet messaging systems”) and system claim 62 (Badenhop [2] “a mobile structure and platform method for supporting Internet messaging systems”, see fig. 4 for the claimed sever is the equivalent of the claimed control circuitry)  that recite substantially similar limitations as those rejected above are also rejected for the same reasoning given above.

Claims 53 and 63
Badenhop teaches all the limitations of the method of claim 52, wherein retrieving the location information of the user device comprises: 
accessing, via the communications network, a global positioning system (GPS) database containing a user device identifier corresponding to a location of the user device (Badenhop [7] “method includes determining the unique user identifier associated with the user from the unique user cookie, and associating the identifying information with the unique user identifier” and [29] “computer database for electronically storing at least one message; (c) providing a radial distance entry means for determining a given radial distance from at least one location associated with at least one of the advertiser's message; (d) communicating with the device to determine the user's device location through GPS.”).
With respect to claim 63 that recite substantially similar limitations as those rejected above is also rejected for the same reasoning given above.

Claims 54 and 64
Badenhop teaches all the limitations of the method of claim 52, wherein identifying the related media asset comprises:
retrieving, over the communications network, from a media asset information database, the related media asset associated with the first media asset (Badenhop [11] and [128]).
With respect to claim 64 that recite substantially similar limitations as those rejected above is also rejected for the same reasoning given above.

Claims 59 and 69
Badenhop teaches all the limitations of the method of claim 52, wherein determining that the user device is in the vicinity of the display device comprises: 
determining that the user device is within a predetermined range from the display device (Badenhop [101] and [119]).
With respect to claim 69 that recite substantially similar limitations as those rejected above is also rejected for the same reasoning given above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 55, 56, 65 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badenhop (US 2014/0188616 A1) as applied above and in further view of Paleja et al (US 2016/0148126).

Claims 55 and 65
Badenhop teaches all the limitations of the method of claim 54, Badenhop does not expressly teach the following limitation that are taught in the analogous art of automated event concession by Paleja wherein the first media asset is a movie, and the related media asset is a movie trailer (Paleja [23] and [29]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Badenhop the first media asset is a movie, and the related media asset is a movie trailer as taught by Paleja since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
With respect to claim 65 that recite substantially similar limitations as those rejected above is also rejected for the same reasoning given above.

Claims 56 and 66
Badenhop teaches all the limitations of the method of claim 52, further teaches displaying (Badenhop [18]); however Badenhop  does not expressly teach the following limitation that are taught in the analogous art of automated event concession by Paleja wherein the display device is a projector device for presenting the first media asset to a plurality of users associated with a plurality of user devices (Paleja [29] and fig1, 112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Badenhop the display device is a projector device for presenting the first media asset to a plurality of users associated with a plurality of user devices as taught by Paleja since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to claim 66 that recite substantially similar limitations as those rejected above is also rejected for the same reasoning given above.

Claims 57, 58, 67, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Badenhop (US 2014/0188616 A1) in view of Paleja et al (US 2016/0148126) as applied above and in further Coughlin et al (US 2008/0167937 A1)

Claims 57 and 67
Badenhop in view of Paleja teach all the limitations of the method of claim 56, however neither teaches the following limitation that are taught by Couglin in the analogous art of modification of service further comprising: 
determining that the first time is a delayed start time of displaying the first media asset, wherein a start time of displaying the first media asset is delayed based on location information of the plurality of user devices in relation to the display device (Couglin [64]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Badenhop in view of Paleja the determining that the first time is a delayed start time of displaying the first media asset, wherein a start time of displaying the first media asset is delayed based on location information of the plurality of user devices in relation to the display device as taught by Couglin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to claim 67 that recite substantially similar limitations as those rejected above is also rejected for the same reasoning given above.

Claims 58 and 68
Badenhop in view of Paleja and Couglin method of claim 57, however neither Badenhop nor Paleja teaches the following limitation that are taught by Couglin in the analogous art of modification of service wherein a start time of displaying the first media asset is delayed based on the location information of the user device in relation to the display device. (Couglin [106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Badenhop in view of Paleja the a start time of displaying the first media asset is delayed based on the location information of the user device in relation to the display device as taught by Couglin since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to claim 68 that recite substantially similar limitations as those rejected above is also rejected for the same reasoning given above.

Claim(s) 60 and 70is/are rejected under 35 U.S.C. 103 as being unpatentable over Badenhop (US 2014/0188616 A1) as applied above and in further view of Abramson et al (US 2016/0119438 A1)

Claims 60 and 70
Badenhop teaches all the limitations of the method of claim 52, however Badenhop does not teach the following limitation that are taught by Abramson in the analogous art of modification of service further comprising: 
generating a notification on the user device prompting a user input indicating whether to accept the transmission of the related media asset (Abramson abstract and [18]); and 
receiving a user input indicating acceptance of the transmission of the related media asset on the user device (Abramson abstract and [18]); 
wherein the transmission of the related media asset is initiated in response to receiving the user input indicating the acceptance of the transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Badenhop the generating a notification on the user device prompting a user input indicating whether to accept the transmission of the related media asset; and receiving a user input indicating acceptance of the transmission of the related media asset on the user device; wherein the transmission of the related media asset is initiated in response to receiving the user input indicating the acceptance of the transmission as taught by Abramson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
With respect to claim 70 that recite substantially similar limitations as those rejected above is also rejected for the same reasoning given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Whalin et al (US 2011/0289142 A1) teaches the period for voting ends, the system automatically tallies up the votes at step 220. When too few members voted to select the venue, then the gathering may be canceled at step 225. The voters (the interested members who voted) may be directed to a nearby locale where sufficient number of users expressed interest in a gathering or they can be simply notified that the event is cancelled due to a lack of interest. The members are also free to arrange to meet privately using the message boards.
Tomkins et al (US 9,552,560 B1) teaches  a notification may be determined that indicates that the user will likely arrive at the event location before the starting time of the event. Also, for example, event engine 115 may determine a notification that indicates that the user will arrive after the start of the event and/or will not be attending the event based on the arrival information of the user. Also, for example, event engine 115 may determine a notification that includes information related to the user arriving at the event location. Also, for example, event engine 115 may determine a notification that includes information related to the user travelling to the event, such as a notification that the user is en route to the event location.
Johnson et al (US 2017/0300869 A1) teaches a voting component 122 provides a mechanism for end users to resolve deadlock conditions in which the forward scheduling component 116 or the rescheduling component
Rathod (US 2021/0042724 A1) teaches determining, by the hardware processor, a location of the user based on the location information; determining, by the hardware processor, one or more types of locations including point of interests, places, place of businesses including shops, restaurants, malls, walls, patrol pumps, tolls, hospitals, movie or show theatres, place of event and pre-defined geofences that are within the threshold distance of the location of the user; transmitting, by the hardware processor via the network interface component and the network and after determining the one or more types of locations, one or more types of codes including QR code(s) and associated one or more types of information of each of the one or more determined types of locations to the user mobile device; receiving, by the hardware processor via the network interface component and the network, a selection of one of the type of location by the user from among the determined types of locations; receiving, by the hardware processor via the network interface component and the network, a next selection of at least one of the one or more code(s) including QR code(s) by the user; automatically decrypting or decoding, by the hardware processor, said selected one or more code(s) including QR code(s) to identify or retrieve information contained or coded or encrypted in said selected one or more code(s) including QR code(s); and processing, by the hardware processor, the request based on the said decoded information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/           Primary Examiner, Art Unit 3623